Citation Nr: 1034083	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

In a January 2009 decision the Board denied, inter alia, the 
Veteran's claim for an initial evaluation in excess of 50 percent 
for PTSD.  The Veteran timely appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in an April 
2010 Order, vacated the January 2009 decision and remanded the 
appeal to the Board.

In August 2010 the Veteran submitted employment records and a 
June 2010 VA mental health note.  He has waived initial RO 
consideration of this newly submitted evidence.  See August 2010 
letter from the Veteran's representative.  In this regard, the 
Board may consider this evidence in the first instance because 
the Veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2009).


FINDING OF FACT

The Veteran's PTSD is not shown to have been manifested by total 
occupational and social impairment. 




CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As to the claim on appeal, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id.  
For this reason, and as no deficiencies in VA's compliance with 
its duties under the Veterans Claims Assistance Act (VCAA) have 
been alleged, the Board need not address VA's duty to notify with 
respect to this claim.

The Board further finds that the duty to assist requirements have 
also been satisfied with respect to this claim.  Specifically, 
all obtainable evidence identified by the Veteran relative to the 
issue has been obtained and associated with the claims folder, 
and the Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Veteran has been 
afforded VA examinations to address the severity of his PTSD, 
which were thorough and provided the appropriate clinical 
findings necessary to rate the service-connected PTSD under the 
applicable criteria.

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate.  They were predicated on a 
substantial review of the record and medical findings and 
considered the Veteran's complaints and symptoms.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue addressed in this decision has 
been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous. . . ."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's 
PTSD provides a 100 percent evaluation for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting), inability to establish and maintain 
effective relationships.  Id. 

A 50 percent evaluation is proper for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereo-typed speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment; impaired abstract thinking, disturbance of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  A score of 61-70 illustrates "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In October 2003, the Veteran sought treatment at the Dallas VA 
Medical Center (VAMC).  At this time he reported his intention to 
file a claim for VA disability.  He came to the VAMC for a PTSD 
evaluation.  He reported that he had difficulty socializing and 
was divorced 3 times.  He also noted that it was hard for him to 
keep a job and that he had flashbacks all the time.  He described 
himself as a "cat," i.e. that he had to sit somewhere he could 
see the exit.  He also described himself as coy, functionally 
independent, and one who did not like change.  Depression not 
otherwise specified, rule out PTSD, was assessed and the Veteran 
was assigned a GAF score of 51.  He was referred for PTSD 
evaluation/treatment, as well as anger management.

A February 2004 mental health PTSD assessment noted a similar 
history as noted above.  At this time, the Veteran reported that 
he had worked over 20 jobs since leaving the service and was then 
unemployed for about 3 to 4 months.  He last worked as a lottery 
ticket salesman.  He also reported doing warehouse work and 
materials planning, as well as sales.  His longest period of 
unemployment lasted 1 year.  His longest-held job lasted 3 1/2 
years.  He was described as a stoic, proud combat Veteran, who 
teared up when talking about intrusive thoughts, combat stress 
dreams and lost opportunities.  He was not psychotic, but had a 
flat affect and was depressed.  He had good insight and judgment.  
He had no suicidal or homicidal intentions. 

In December 2004, the Veteran was provided a VA psychiatric 
examination.  At this time, the Veteran reported that he attended 
college with a government grant after his military service, but 
stated that he was too heavily disturbed with Vietnam memories 
and could not concentrate enough and thus did not earn a degree.  
He did, however, succeed at social adjustment to such a degree 
that he was married and was, at the time of the examination, 
working as an automobile salesman.  He reported a history of 
divorce times three.  He had one child from his first marriage, 
and had recently become a grandfather.  The Veteran denied a 
history of psychiatric hospitalization and had only recently 
sought psychiatric treatment.  

He was cleanly dressed and noted as attractive.  He participated 
in the examination in a domineering manner and appeared to be 
somewhat obsessive-compulsive.  He had difficulty describing his 
PTSD symptoms, but upon encouragement was able to do so.  He 
reported a history of sleep disturbance, but did not mention 
nightmares, but upon questioning reported "bad dreams."  He 
described poor socialization, difficulty in tolerating crowds, 
irritability and argumentativeness.  No significant legal history 
was noted, but for "disturbing" and DWI early in his life.  

The Veteran was assessed as having PTSD, but not perhaps as 
strong or grave as he would actually "like to have it."  He 
performed very well on mental status examination and his 
intellectual functioning was noted to be higher than average.  He 
was a sharp thinker, a good talker and had very good sentence 
construction, as well as a good vocabulary.  He had cognitive 
function within normal limits.  He had good contact with outside 
reality.  He became tense when questioned about the details of 
his PTSD.  He was an excellent conversationalist noted as 
"talking too much."  The examiner assigned a GAF of "around 
60" and found him competent to handle funds.  

Of record is a June 2005 mental health PTSD group treatment note.  
This note documents that no suicidal, homicidal or psychotic 
behavior was evidenced.  A contemporaneous mental health 
attending note documents a GAF score of 45.  Subsequent notes 
document similar findings, and GAF scores, none lower than 45; 
however, a September 2005 note documents the Veteran's thoughts 
of committing suicide by jumping off a balcony.

In July 2007, the Veteran was once again afforded a VA 
psychiatric examination.  It was noted that the Veteran's claims 
file was reviewed in conjunction therewith.  He was then married 
and had remained so.  It was noted that the Veteran had been 
treated at the Dallas VAMC for PTSD over the past 2 to 3 years 
and was then on an antidepressant medication, which provided 
relief.  The Veteran reported experiencing 2 to 3 nightmares per 
week and described that he was "depressed a lot."  The examiner 
noted this, despite the fact that the Veteran acted rather 
cheerful during the interview and then showed some irritability.  
He indicated that "[h]e didn't socialize" and that he could not 
trust people.  With respect to his last job, he indicated that he 
could not "tolerate being on that shift," but he was then 
working as a security guard.  He related that he did not get 
along with his only child, a son, and had no contact with him.  
He indicated that he had been arrested in the past for domestic 
violence, on at least 3 occasions.  

With respect to post-military occupational adjustment, the 
Veteran reported that he had never missed any work due to 
emotional problems and that since 1972 his longest job lasted 
about 3 years.  He was unable to particularly indicate why he had 
held such short-term jobs, but stated that he got fired a lot 
because "we don't agree."  He indicated that he routinely 
switched jobs when he became dissatisfied.  

With respect to post-military social adjustment, he reported a 
history of multiple marriages and difficulties therein.  He felt 
that his marital difficulties were due to his being "stubborn."  
He noted that he had been a "drinker since the war."  He denied 
any contact with his child, although his child turned out well.  
He admitted a history of infidelity in his marriages.  

He was able to engage in a normal range and variety of activities 
of daily living without interruption of his typical daily 
routine.  For leisure, he enjoyed photography.  He had a cat, a 
dog, and lots of plants.  

On mental status examination, the Veteran presented as very 
hyperactive during the interview.  He talked very fast and it was 
difficult for the examiner to get a precise answer to specific 
questions.  When pressed to stay on track with the answers, the 
Veteran showed some irritability.  He was noted as being 
attractive, articulate, verbal, well-dressed and well-groomed.  
He was overall mentally intact and cooperative.  He exhibited 
good social skills and had a trim body-build.  He seemed 
intelligent and his speech was well understood.  He was oriented 
to time, place, person and situation.  His affect was spontaneous 
and reasoning good.  His fund of general information was good.  
He exhibited hyperactivity, and his verbal comprehension was 
good, as was his concentration.  He reported a poor short-term 
memory.  His sensorium was clear. 

A review of psychological symptoms resulted in endorsement of 
anxiety and hyperactivity, as well as panic attacks and 
depression.  He reported occasional night sweats, as well as 
appetite disturbance and crying spells.  He indicated that he 
tended to be overly sentimental at times and reported nightmares.  
He described gastrointestinal problems, including reflux, as well 
as racing thoughts.  He denied any anger control problems and 
stated that he was "pretty cool," despite the fact that he 
admitted to being arrested for domestic violence on 3 occasions.  
He denied suicidal or homicidal thoughts.  

The examiner identified several problem behaviors.  Particularly, 
the examiner noted anxiety, hyperactivity, irritability and 
difficulty getting along with others at home and on the job.  
Also noted was a history of alcohol dependence.  A diagnosis of 
PTSD was assessed and a GAF score of 60 was assigned therefor.  
It was also noted that the Veteran had features of bipolar 
disorder.  

As noted above, following the return of his appeal to the Board 
the Veteran submitted additional evidence.  Some of this evidence 
pertains to his work history, which is essentially not in dispute 
here.  The evidence also included a June 2010 mental health note 
from the VAMC.  This note documents that the Veteran was then 
married and that his only son had avoided contact with him.  It 
also notes that he had retired from security work due to PTSD.  
He reported similar symptoms of intrusive thoughts, images, 
memories and nightmares, as noted above.  He was noted as 
hypervigilant.  He isolated himself to some extent, and avoided 
crowds, noisy places, war movies, etc.  He described his mood as 
3/5, with 5 indicating normal and 1 indicating depressed.  He had 
low energy and slept 6 to 7 hours per night.  He enjoyed some 
things, but reported generally low interest.  He had no suicidal 
intent or plan, or homicidal ideation.  He had no psychotic 
symptoms.  He was appropriately groomed and had rapid speech and 
increased psychomotor activity.  He was agitated and anxious.  He 
had goal-directed thought processes.  He was assessed as having 
PTSD and assigned a GAF score of 45.  

Analysis

Resolving all of reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's PTSD warrants an increased rating 
of 70 percent.  Specifically, the Veteran's PTSD has resulted in 
occupational and social impairment, with deficiencies in most 
areas, including, obsessional rituals, and near-continuous panic, 
impaired impulse control, i.e. unprovoked irritability, 
difficulty in adapting to stressful circumstances, particularly 
in a work-like setting, and inability to establish and maintain 
effective relationships, during this period.  It is particularly 
salient to the Board that the Veteran's GAF scores have range 
from 45 to the 60s, but that these scores predominate lower than 
the 60s.  This indicates predominately moderate to serious 
symptoms associated with PTSD.  Richard, supra.  Accordingly, the 
Board finds that the Veteran's symptoms more closely approximate 
a 70 percent rating for PTSD, throughout the course of the 
present claim and appeal.

However, although an increased rating of 70 percent is warranted, 
the evidence of record does not reflect symptomatology of PTSD 
that would meet the criteria for an even higher rating of 100 
percent during this period of time.  Although the evidence 
demonstrates some occupational and social impairment, it does not 
show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name.  There is simply 
no evidence to support an increased rating of 100 percent.  
Indeed the Veteran has been able to hold jobs, although they were 
numerous, and he has had several marriages, the latest of which 
remains intact.  As such, a rating in excess of 70 percent under 
Diagnostic Code 9411 is not warranted for any time during the 
course of the present claim and appeal. 

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in excess 
of 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently 70 percent disability rating contemplate his symptoms, 
including, obsessional rituals, and near-continuous panic, 
impaired impulse control, i.e. unprovoked irritability, 
difficulty in adapting to stressful circumstances, particularly 
in a work like setting, and inability to establish and maintain 
effective relationships.  Further, as the Board must consider any 
additional psychiatric symptoms that the Veteran exhibits, even 
if they are not specifically identified in the rating criteria, 
the Veteran's disability picture is adequately contemplated by 
the rating schedule.  See Mauerhan, supra.  As such, the 
threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected PTSD presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an initial evaluation in of 70 percent, but no 
greater, for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


